STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
This Office Action is responsive to Applicant’s amendment of Jan. 15, 2021.

Allowable Subject Matter
Claims  1, 4-11, and 14-20  are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious, the prior art does not disclose or make obvious: a variable gain amplifier configured to amplify an electrical signal corresponding to detected light, comprising a delaying circuit configured to delay the electrical signal for a certain time period, a gain controller configured to detect the level of the electrical signal and generate a corresponding gain control signal within the certain time period, a gain-controlled amplifier configured to amplify the electrical signal delayed for the certain time period according to a gain controlled by the gain control signal; and wherein the gain controller comprises an amplifier configured to amplify the electrical signal, an envelope detector configured to detect an amplified envelope signal and to detect the level of the electrical signal, a comparator configured to compare the envelope signal with a preset reference, and a sample and holding circuit configured to perform sample-and-hold on the envelope signal and to generate the gain control signal; or its method of operation, in conjunction with other elements of the claims.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Information Disclosure Statement
The information disclosure statement filed on June 20, 2019 has been considered by the Examiner.  Specifically, Citation No. 1 has been considered and initialed by the Examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Mackey et al. discloses an adaptive sonar receiving system with a variable gain amplifier.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645